Citation Nr: 0837610	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  07-02 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel

INTRODUCTION

The veteran had active military service from March 1966 to 
December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa. 

The veteran testified before a Decision Review Officer (DRO) 
at a hearing in October 2005.  The veteran also testified 
before the undersigned Veterans Law Judge at a hearing in 
June 2008.  Transcripts of both hearings are of record.


FINDINGS OF FACT

1.  The veteran does not have hearing loss that is related to 
his military service.

2.  The veteran does not have tinnitus that is related to his 
military service.


CONCLUSIONS OF LAW

1.  The veteran does not have hearing loss that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309, 3.385 (2007).  

2.  The veteran does not have tinnitus that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1154(b), 5107; 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in March 
2005, before the AOJ's initial adjudication of the claims.  

Specifically regarding VA's duty to notify, the notification 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  Additionally, while the notification did 
not include the criteria for assigning disability ratings or 
for award of an effective date, see Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Board notes that the 
veteran was apprised of these criteria in correspondence 
dated in March 2006.  The RO also provided a statement of the 
case (SOC) reporting the results of its reviews of the issues 
on appeal and the text of the relevant portions of the VA 
regulations.

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), post-service medical records, 
and secured examinations in furtherance of his claims.  VA 
has no duty to inform or assist that was unmet.

The veteran contends that he has hearing loss and tinnitus as 
a result of his military service.  The veteran contends that 
in May 1968, the fuel truck he was driving ran over a 
landmine, and the back end was blown up.  He contends that 
his hearing loss and tinnitus resulted from that explosion.  
He contends that he has had ringing in his ears since the 
explosion.  The veterans SMRs show that he was treated in May 
1968 for back pain after the accident.  He did not mention 
any hearing loss or tinnitus at that time.  He also contends 
that he was exposed to other noise of firing weapons, heavy 
equipment, and incoming mortars.  The veteran's DD-214 shows 
that his Navy enlisted classification (NEC) was equipment 
operator.  The rest of the veteran's SMRs do not contain any 
complaints of hearing loss or tinnitus.  The veteran's 
discharge examination showed normal hearing acuity of 15/15 
in whispered and spoken voice tests.

The veteran was afforded a VA audiometric examination in June 
2005.  The audiologist reviewed the veteran's claims file.  
The veteran reported noise exposure from vehicles during his 
in-service duties as a fuel truck driver.  He reported the 
incident where a landmine exploded, blowing apart the 
backside of the fuel truck that he was driving.  The veteran 
reported that he noticed no change in his hearing during his 
military service.  He reported occupational noise exposure 
periodically from various machinery as a factory worker for 
more than 35 years.  He reported that he worked primarily as 
a lithographer with limited noise exposure.  Recreational 
noise exposure was reported to include the occasional use of 
firearms and power tools.  The veteran reported a constant 
bilateral tinnitus.  He could not recall the onset of the 
tinnitus other than to say that it had been present for many 
years.

The audiological evaluation reported pure tone thresholds, in 
decibels, as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
15
35
45
LEFT
5
10
20
45
45

Speech audiometry (in accordance with the Maryland CNC Test) 
revealed speech recognition of 94 percent in the right ear 
and 92 percent in the left ear.  The veteran was diagnosed 
with hearing within normal limits to a moderate high 
frequency sensorineural hearing loss, and bilateral tinnitus.  
The audiologist opined that given the veteran's history of 
occupational noise exposure, the current mild degree of 
impairment following that noise exposure, and his report of 
not noticing the hearing loss during service, it was less 
than likely that the veteran's hearing loss was related to 
his military service.  He further opined that the veteran's 
tinnitus was likely secondary to his hearing loss.

The veteran submitted the results of a private audiogram 
dated in October 2005.  The audiological evaluation reported 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
50

50
LEFT
10
15
20
45
55

No opinion was given as to the etiology of the veteran's 
hearing loss.  Additionally, the record does not mention the 
veteran's tinnitus.

The veteran and his wife testified before a DRO in October 
2005.  The veteran testified that he first noticed problems 
with his hearing about five or six years earlier.  His wife 
testified that she noticed his hearing loss at least ten 
years earlier, or maybe a couple of years beyond that.  She 
also testified that he mentioned hearing noises shortly after 
he came home in December 1969.  The veteran testified that he 
did not notice any hearing loss or problems with his ears 
after the explosion in May 1968.  He further testified that 
he could not remember any problems, such as ringing or 
hearing loss, or other problems, when he was being treated 
after the accident.  He also testified that he did not wear 
hearing protection in service.  The veteran testified that 
his current occupation as a lithographer did not involve 
noise exposure.  He testified that his tinnitus was 
continuous.  He testified that he did not mention his 
tinnitus to any doctors.  

The veteran was afforded a second VA audiological examination 
in November 2007 by the same audiologist who performed the 
June 2005 examination.  The audiologist again reviewed the 
veteran's claims file.  The audiologist referred to the June 
2005 audiological examination for the veteran's medical 
history.

The audiological evaluation reported pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
20
40
45
LEFT
10
10
25
50
50

Speech audiometry (in accordance with the Maryland CNC Test) 
revealed speech recognition of 94 percent in both ears.  The 
veteran was diagnosed with hearing within normal limits to a 
moderate high frequency sensorineural hearing loss 
bilaterally, and bilateral tinnitus.  The examiner opined 
that the veteran's hearing loss was not as least as likely as 
not (i.e., less than 50 percent probability) incurred in 
military service.  His rationale was the lack of 
documentation of hearing loss at a time near that which the 
veteran was in military service, the veteran's history of 
occupational noise exposure, and the degree of present 
hearing loss.  The veteran's tinnitus was opined to be likely 
secondary to his hearing loss.  

The veteran had a hearing before the undersigned Veterans Law 
Judge in June 2008.  He testified that he did not have any 
hearing or tinnitus problems before service.  He testified 
that his NEC was equipment operator, which entailed driving 
forklifts and fuel tankers.  The veteran testified about the 
May 1968 explosion, and that he remembered that his back hurt 
as a result of the explosion.  The veteran further testified 
that there were no other incidents that could have caused his 
tinnitus or hearing loss except for some firing of M-16s on 
the rifle range.  He testified that he could not remember if 
he had hearing protection while on the firing range, but that 
when he was in Vietnam, he believed that he did have hearing 
protection.  He testified that his tinnitus was worse than 
his hearing loss, and that it was constant.  The veteran 
further testified that he worked in a printing factory and 
that he was not exposed to much noise at work, but that he 
did have hearing protection if needed.  He also testified 
that he had not been exposed to a lot of noise since his 
release from the military, other than work.  The veteran 
testified that he could not pinpoint a time when he noticed a 
chronic problem with his hearing or the sound in his ears, 
but that it seemed like it had been there forever. 

The veteran's wife also testified.  She testified that she 
noticed the veteran having problems with his ears when he 
first came home from service.  She testified that he told her 
that he had a ringing in his ears and that it was constant 
ever since.  She testified that she thought it was within a 
few months of him returning that he mentioned ringing in his 
ears.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any injury or 
disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  Certain chronic diseases, 
including sensorineural hearing loss, may be presumptively 
service connected if they become manifest to a degree of 10 
percent or more within one year of leaving qualifying 
military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2007).  
Moreover, the absence of evidence of hearing loss in service 
is not a bar to service connection for hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

For the purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of those frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. §  3.385.

Here, there is medical evidence of a current bilateral 
hearing loss as defined by VA regulation, and of bilateral 
tinnitus.  The veteran's SMRs and his DD-214 indicate that he 
likely was exposed to loud noise in his in-service work 
environment, including the May 1968 explosion.  Therefore, 
giving the veteran the benefit-of-the-doubt, the Board will 
concede that the veteran suffered acoustic trauma while in 
service.  However, there is no persuasive medical evidence of 
a nexus between the in-service noise exposure and the current 
hearing loss and tinnitus.  The only nexus opinions of 
record, that of the VA audiologist in June 2005 and November 
2007, indicate that the veteran's hearing loss is not related 
to his military service, and that his tinnitus is related to 
his hearing loss.  The VA audiologist's opinions are 
supported by the SMRs, and the absence of any documented 
hearing loss for many years after service.  There is absent 
from the record competent medical evidence linking any 
current hearing loss or tinnitus to the veteran's period of 
service.  No medical professional provides findings or 
opinions to that effect, and neither the veteran nor his 
representative has presented or alluded to the existence of 
any such medical evidence or opinion.  There is simply a lack 
of any medical evidence demonstrating that his current 
hearing loss or tinnitus is related to military service.    

The Board notes that the veteran testified before the DRO in 
2005 that he first noticed problems with his hearing about 
five or six years earlier, decades after his military 
service.  His wife testified that she noticed his hearing 
loss at least ten years earlier, or maybe a couple of years 
beyond that, still decades after his military service.  The 
Board notes that there is no evidence that the veteran's 
sensorineural hearing loss (organic disease of the nervous 
system) was manifested to a compensable degree within one 
year of the veteran's separation from service.  


Indeed, even the veteran's present level of hearing loss is 
not to a compensable degree.  A presumption of service 
incurrence consequently may not be made.  38 C.F.R. 
§§  3.307, 3.309. 

The Board acknowledges the veteran's contention that he has 
had tinnitus for what seemed like forever, and that his ears 
have been ringing since the explosion.  The Board also 
acknowledges his wife's contention that he mentioned ringing 
in his ears shortly after returning from service.  The 
veteran is competent to provide testimony concerning factual 
matters of which he has first hand knowledge (i.e., 
experiencing tinnitus in service or after service).  See Barr 
v. Nicholson, 21 Vet. App. 303 (2007); Washington v. 
Nicholson, 19 Vet. Appt. 362 (2005).  However, he and his 
wife are not competent to say that any tinnitus experienced 
in service or shortly after service was the result of 
acoustic trauma or was of a chronic nature to which current 
disability is now attributable.  There are medical opinions 
of record that address the nexus question and are not 
favorable to the veteran's claim.

The Board acknowledges the veteran's contentions that his 
hearing loss and tinnitus are related to acoustic trauma 
while in service.  However, there is no evidence of record 
showing that the veteran has the specialized medical 
education, training, and experience necessary to render 
competent medical opinion as to etiology of the claimed 
disabilities.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
38 C.F.R. § 3.159(a)(1) (2007).  Consequently, the veteran's 
own assertions with respect to hearing loss and tinnitus have 
no probative value.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against these service connection claims.  The 
veteran does not have hearing loss or tinnitus that is 
related to his military service.




ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


